Citation Nr: 9927297	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of a proper initial rating for bilateral 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veteran's claim 
for service connection for bilateral hearing loss, and 
assigned a noncompensable evaluation for that disability.  
The veteran filed a timely appeal, claiming entitlement to 
assignment of a compensable initial rating for his service-
connected bilateral hearing loss.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The medical evidence shows that the veteran manifested 
Level I hearing acuity bilaterally in March and December 1997 
VA rating examinations.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.383, 
4.1, 4.3, 4.14, 4.85, Diagnostic Code 6100 (1998); 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes records of private and clinical VA 
treatment, reports of VA rating examinations, and a 
transcript of personal hearing testimony given at the RO 
before a Hearing Officer.  The Board observes that the 
veteran's service medical records appear to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  However, as service connection for bilateral 
hearing loss has been granted, the unavailability of these 
records is not at issue in this case.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule)  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  The 
Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

Although the new regulations were not in effect when the 1997 
rating decision was made, in May 1999, the RO provided the 
veteran with notice of the new regulations and considered the 
veteran's claim under the revised regulations.  The Board 
notes, parenthetically, that the amended regulations did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither set of rating criteria 
can be more favorable to the veteran's claim since the 
criteria are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  See Lendenmann v. Principi, supra.  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg., 
25203 (May 11, 1999).  

In the present case, there is no evidence of record to show 
that the veteran has a language problem, inconsistent speech 
discrimination scores, etc., or that the provisions of 
38 C.F.R. § 4.86 are applicable.  See 38 C.F.R. § 4.85.  

In this case, service connection for bilateral hearing loss 
was established by a rating decision of September 1997, and a 
noncompensable evaluation was assigned, effective from April 
3, 1997.  The record shows that the veteran had undergone a 
VA audiometric examination in March 1997, which indicated 
that he had a bilateral hearing disability within the meaning 
of 38 C.F.R. § 3.385 (1998).  Shortly after his initial claim 
for bilateral hearing loss was received in April 1997, the 
veteran underwent a VA rating examination in May 1997.  The 
results of that test found that the veteran's pure tone 
thresholds, in decibels, to be as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
55
50
LEFT
10
15
35
75
70

The average pure tone decibel loss in the right ear was 45, 
and in the left ear was 49.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000-Hertz (Hz); the 
results at 500 Hz are only used to determine whether hearing 
loss disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

Applying the pertinent rating criteria (under both the former 
and revised standards) to the veteran's May 1997 examination 
results yields a numerical category designation of I in the 
right ear (between 42 and 49 average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination), and I in the left ear (between 42 and 49 
average pure tone decibel hearing loss, with between 92 and 
100 percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of zero percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In his substantive appeal, the veteran indicated that his 
hearing loss was substantially more profound that reflected 
by the March 1997 rating examination.  Accordingly, he was 
afforded an additional rating examination in December 1997.  
The results of that examination found the veteran's pure tone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
65
65
LEFT
15
20
35
80
75

The average pure tone decibel loss in the right ear was 
53.75, and in the left ear was 52.5.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.

Applying the pertinent rating criteria (under both the former 
and newly revised standards) to the veteran's December 1997 
examination results yields a numerical category designation 
of I in the right ear (between 50 and 57 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination), and I in the left ear (between 50 and 
57 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII also produces a disability evaluation of 
zero percent under 38 C.F.R. § 4.87(a), Diagnostic Code 6100.  

After applying the criteria under 38 C.F.R. §§ 4.85 et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under any other diagnostic code.  See 
generally Karnas, supra.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to 
reasonable doubt in his favor, the provisions of 38 U.S.C.A. 
§ 5107 are not applicable.  The Board recognizes that the 
veteran has complained of near or total deafness in both 
ears, and that he has indicated that he experiences 
difficulty hearing in the presence of background noise.  
However, the audiometric results noted above fail to show a 
disability to the degree of severity as reported by the 
veteran.  Accordingly, based upon the objective evidence 
demonstrated in the reports of the March and December 1997 VA 
rating examinations, the Board finds no basis upon which to 
grant a compensable initial rating for the veteran's 
bilateral hearing loss.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1998) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his bilateral hearing loss warrants assignment of a 
compensable evaluation.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under former and revised standards, that 
anticipate greater disability from hearing loss.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran appeared at a 
personal hearing in January 1998 at the RO before a Hearing 
Officer, and testified that he did not retire as a result of 
problems incurred due to his hearing disability.  Rather, he 
stated that his retirement was due to problems related to his 
feet and leg disabilities.  While the Board recognizes that 
the veteran experiences bilateral hearing loss, there is no 
evidence to show that it has markedly interfered with his 
ability to obtain or retain gainful employment or has caused 
frequent hospitalization.  Therefore, on the basis of the 
entire record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The initial rating for the veteran's bilateral hearing loss 
is appropriate, and entitlement to a compensable evaluation 
for that disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

